Exhibit 10.1

PROFESSIONAL SERVICES AGREEMENT

This Professional Services Agreement (“Agreement”) is entered into as of
March 7, 2006 (“Effective Date”) by and between The Travelers Indemnity Company
(“Travelers”), a Connecticut corporation located at One Tower Square, Hartford,
CT 06183, for itself and its affiliates (collectively, “Customer”), and
ExlService Holdings, Inc., a Delaware corporation with offices at 350 Park
Avenue, 10th Floor, New York, NY 10022, for itself and its subsidiary
exlService.com India (Private) Limited (collectively “Supplier”).

WHEREAS, Supplier is engaged in the business of providing information
technology-enabled business process outsourcing services and has qualified and
experienced personnel capable of performing such services for Customer; and

WHEREAS, Customer wishes to engage Supplier to perform such services as more
fully described herein;

NOW THEREFORE, in consideration of the mutual covenants set forth herein and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, Customer and Supplier hereby agree that the Supplier will
perform the services (“Services”) described below upon the terms and conditions
set forth herein.

 

1. Definitions

“Affiliate” means any company that controls, is controlled by, or is under
common control with Travelers, The St. Paul Travelers Companies, Inc. or its
successor in interest. “Control” for purposes of this paragraph means ownership
or control of at least twenty-five percent (25%) or more of any class of voting
securities (or other ownership interests), shares or similar interests of such
entity, or possession, directly or indirectly, of the power to direct or cause
the direction of the management or policies of the controlled person, whether
through ownership of stock or other equity interests, by contract or otherwise.
An entity that otherwise qualifies under this definition will be included within
the meaning of “Affiliate” even though it acquired such status after the
Effective Date of this Agreement.

“Divested Entity” means any Affiliate, or department or division or line of
business of Travelers or of an Affiliate, which ceases to be an Affiliate, or
department, division or line of business of Travelers or of an Affiliate due to
its divestiture or other changes in its ownership or control.

“Exhibit” manes any lettered Exhibit attached to this Agreement. The terms of
each such Exhibit are deemed incorporated herein and in any Work Assignment
entered into hereunder, unless otherwise expressly agreed in the Work
Assignment.

 

2. Description and Scope of Agreement.

 

  2.1 Scope of Services.

Supplier shall perform Services in accordance with one or more consecutively
numbered written work assignments (each, a “Work Assignment”) entered into under
this Agreement. Execution of this Agreement alone does not obligate Customer to
purchase or Supplier to perform any Services in the absence of a fully executed
Work Assignment. The initial Work Assignment will be executed by the parties as
of the Effective Date. Subsequent Work Assignments may be executed by both
parties and attached hereto. Each Work Assignment shall describe the nature of
the Services to which it applies and may provide for the execution of individual
Work Orders for specific Customer projects and/or lines of business. The Work
Assignment, or Work Order, as applicable in any given situation, shall also
specify any materials, documents or other deliverables that Supplier is to
develop for and/or supply to Customer (collectively, “Work Product”); the fees
and payment structure applicable to the Services; and any other details (such
as, by way of example and not limitation, Customer and/or

 

 

1 of 19



--------------------------------------------------------------------------------

Supplier contact information, completion criteria, governance procedures, roles
and responsibilities of the parties, reporting requirements, and service levels)
that Customer deems necessary to define the relevant Services and the parties’
respective obligations under the Work Assignment. The first Work Assignment,
Work Assignment #01, is attached hereto as Exhibit A and shall serve as a
template for future Work Assignments. All Services to be performed under any
Work Assignment shall be managed in accordance with Exhibit B, BPO Governance
Guide, and shall be subject to Exhibit C, Disaster Recovery and Business
Continuity Plans.

 

  2.2 Scope Changes.

Should Customer wish to change the scope of a Work Assignment to alter the
Service description, schedule or fees, or should Supplier determine that
Supplier cannot perform in accordance with the Work Assignment due to
circumstances or factors beyond Supplier’s control that Supplier did not know
and were not reasonably knowable at the time of Work Assignment execution or
arose thereafter and increase the work effort or alter the skill set necessary
for Supplier to complete the Services, the party requesting the change shall
propose a change order (“Change Order”) to amend the Work Assignment to address
the change. The creation of a Change Order will be governed by the Change Order
Process set forth in Exhibit D. No Change Order shall be binding upon either
party unless executed by both parties and neither party shall have a duty to
perform any obligation or make any payment that is not within the scope of the
original Work Assignment in the absence of a fully executed Change Order
defining such duty.

 

3. Confidentiality; Security.

 

  3.1 Customer Confidential Information.

Customer Confidential Information shall mean all non-public Customer information
disclosed to Supplier by Customer in whatever form presented, relating to
Customer’s past, present and future research, development, data processing
systems, finances, operations, customers and business activities, including any
information (such as, but not limited to third party software) which Customer is
required to keep confidential pursuant to a nondisclosure agreement with a third
party. For purposes of this Agreement, Supplier shall assume that any
information that Supplier receives or accesses during the course of Supplier’s
performance that relates to Customer’s third party licensors and consultants or
to their products and services is subject to confidentiality obligations unless
such information falls within one of the enumerated exclusions set forth in
Section 3.4, below. Customer Confidential Information shall also include the
results of Supplier’s Services and Inventions (as defined herein at
Section 13.1) under this Agreement. Supplier shall hold all such information in
confidence and, except as authorized by Customer in writing, Supplier shall not
(i) use such Customer Confidential Information except as necessary to perform
the Services for the sole benefit of Customer or (ii) disclose such Customer
Confidential Information to any person, at any time, either during the term of
this Agreement or thereafter, other than to Supplier’s employees and permitted
subcontractors, if any, who are under obligations of confidentiality at least as
stringent as those contained herein and who have a need to have access to and
knowledge of such Customer Confidential Information for the purpose of providing
Services hereunder. Supplier may not, without prior written approval from
Customer, indicate in any published matter or otherwise the nature of the
Services performed by Supplier under this Agreement. To the extent that Supplier
prepares materials incorporating Customer Confidential Information, Supplier
shall mark such materials as proprietary and confidential to Customer. Supplier
shall not make use of Customer Confidential Information for its own benefit or
for the benefit of third parties. Customer owns and will continue to own all
right, title and interest in and to all Customer Confidential Information,
including without limitation, all media used to store such information.

 

 

2 of 19



--------------------------------------------------------------------------------

  3.2 Confidential Data of Individuals.

 

  3.2.1 Supplier acknowledges that certain Customer Confidential Information
(and certain other information and data which may not otherwise meet the
definition of Customer Confidential Information) to which Supplier may be
exposed or may require access in order to perform the Services may include,
without limitation, confidential information of Customer’s former, present and
prospective employees, insureds, agents, and financial and insurance services
customers and/or claimants, including without limitation information identifying
or personally identifiable to such individuals (“Confidential Data of
Individuals”). Supplier acknowledges that such Confidential Data of Individuals
may be subject to Customer’s Privacy notice and to state, federal and
international privacy laws, rules and regulations. Accordingly, to the extent,
if any, that Supplier accesses or is exposed to any such Confidential Data of
Individuals in the course of Supplier’s performance, Supplier agrees (i) to
maintain, and shall cause its officers, directors and employees to maintain, the
confidentiality and security of such information; and (ii) to prevent the
disclosure or use of such information to third parties except as may be
expressly authorized or required by law. Supplier has the right to transmit,
monitor, retrieve, store and use the Confidential Data of Individuals only as
described in this Agreement. Customer, at its sole discretion, reserves the
right to audit Supplier’s access to and use of Customer Confidential
Information, including Supplier’s information systems security features, systems
access controls and procedures, and data distribution mechanisms and practices
applicable to Confidential Data of Individuals, for the purpose of verifying
Supplier’s compliance with its obligations under this Section; provided,
however, that any such audit activities involving access to or visits to
Supplier facilities shall only be after reasonable advance notice and shall be
subject to Supplier’s security policies including physical and information
security policies. All Confidential Data of Individuals is hereby deemed
included within the Customer Confidential Information.

 

  3.2.2 In the event that Supplier becomes aware of any unauthorized access to,
release of, or use of Confidential Data of Individuals occurring while such
Confidential Data of Individuals is (i) resident on equipment owned or
controlled by Supplier or (ii) otherwise in Supplier’s possession or control,
including, without limitation, (a) any unauthorized access, release or use
occurring through a breach of Supplier’s obligations under Section 3.2.1 or a
breach of Supplier’s data security systems and (b) any other access, release or
use that is not expressly authorized by law or, pursuant to Section 3.2.1, for
purposes of Supplier’s performance of its obligations under this Agreement,
Supplier shall, at Supplier’s expense, promptly notify Customer and provide
Customer with such information as Customer requires to comply with any legal
obligation that Customer may have to notify anyone of such unauthorized access,
release or use. In addition, Supplier shall, at Supplier’s expense, comply
promptly and fully with all notification requirements that apply to Supplier,
including applicable requirements, if any, to notify the individuals whose data
may have been accessed, released or used, whether imposed by national,
international, state, or local law, and shall indemnify Customer against all
loss, cost, damage or expense (including, without limitation, attorneys’ fees
and fines or penalties imposed by law) arising out of Supplier’s failure to
comply with the notice provisions of this Section 3.2.2, provided that such
indemnification obligation shall not apply, and Customer shall bear all of
Supplier and Customer’s expenses of complying with the notice provisions of this
Section 3.2.2 in the event that the unauthorized access, release or use of
Confidential Data of Individuals was caused by an act of Customer or of
Customer’s employees.

 

  3.2.3

The provisions of this Section 3.2 shall extend to any Supplier subcontractor
receiving Confidential Data of Individuals from Supplier and Supplier will
remain liable for its subcontractors’ compliance therewith. Prior to supplying
any Confidential Data of Individuals

 

 

3 of 19



--------------------------------------------------------------------------------

 

to any subcontractor, Supplier shall have in place with such subcontractor a
written contract containing provisions at least as stringent as those set forth
herein with respect to the Confidential Data of Individuals, including a
provision that makes Customer a third party beneficiary with direct enforcement
rights against the subcontractor in the event of a breach of the terms
applicable to the Confidential Data of Individuals.

 

  3.3 Supplier Confidential Information.

Should Supplier, in the course of its performance, disclose to Customer
(i) non-public information regarding Supplier’s clients, vendors, prices, plans,
service offerings, operations, or strategies or (ii) other, proprietary
information that Supplier has designated in writing as “Confidential”
(collectively, “Supplier Confidential Information”) Customer shall hold such
Supplier Confidential Information in confidence. Except as authorized by
Supplier in writing, Customer shall not disclose such Supplier Confidential
Information to any person other than Customer’s employees, agents or consultants
who have a need to know in order to perform obligations for Customer. Subject to
any licenses granted to Customer herein, Supplier owns and will continue to own
all right, title and interest in and to all Supplier Confidential Information.

 

  3.4 Exceptions.

Notwithstanding the foregoing provisions of this Section 3, either party shall
be free to use its general knowledge, skills, and experience and any general
ideas, concepts, know-how and techniques learned by its employees during the
performance of the Services pursuant to this Agreement and retained in
intangible form in their unaided memories.

 

  3.5 Exclusions.

Confidential Information of a party does not include, and neither party is
obligated to protect (i) information that is in the public domain other than as
a result of a breach of this Agreement by the receiving party hereunder, or is
designated by agreement of the parties to be placed into the public domain;
(ii) information which the receiving party can demonstrate that it developed
independently without reference to the disclosing party’s Confidential
Information; or (iii) information already known to or in the possession of the
receiving party prior to disclosure under this Agreement but not obtained
improperly or illegally. If a receiving party becomes legally compelled (by
applicable law or regulation or by deposition, interrogatory, request for
documents, order, subpoena, civil investigative demand or similar process issued
by a court of competent jurisdiction or by a government body) to disclose any of
the Confidential Information, the receiving party shall provide the disclosing
party prompt prior written notice of any such requirement so that the disclosing
party may seek a protective order or other appropriate remedy and/or waive
compliance with the terms of this Agreement. In the event that the disclosing
party does not obtain such protective order or other remedy, and irrespective of
whether the disclosing party waives compliance with the provisions hereof, then
the parties agree that the receiving party will only disclose that portion of
the Confidential Information which the receiving party’s counsel advises the
receiving party that it is legally required to disclose.

 

  3.6 Return of Information.

Within ten (10) days of an express request, or within ten (10) days of
termination of this Agreement, the receiving party shall return all of the
disclosing party’s Confidential Information received under this Agreement,
including all copies or partial copies thereof in any form or format.
Alternatively, if the disclosing party consents in writing, the receiving party
may destroy such information and provide the disclosing party with a written
certification of its destruction.

 

 

4 of 19



--------------------------------------------------------------------------------

  3.7 Security.

Supplier will maintain environmental security, technical security, physical
security, administrative procedures and other safeguards against the
destruction, loss or alteration of Customer Confidential Information in the
possession of Supplier that are no less rigorous than: (i) the most rigorous
data security policies and procedures generally in effect as of the Effective
Date at Supplier’s facilities; (ii) the safeguards required to meet current
insurance, financial services and information technology industry expectations
for the provision of Services; (iii) the safeguards required by law, rule or
regulation; and (iv) Customer’s information security policies and standards as
provided to Supplier, and any other safeguards required to meet any higher
reasonable standard otherwise requested by Customer. Supplier will not modify,
delete or destroy any Customer Confidential Information or media on which it
resides without prior written consent from Customer, provided that ordinary
backup activities, data destruction consistent with data retention and
destruction policies, and other data management activities consistent with
prudent commercial practices will not be deemed a violation of this sentence.
Supplier will: (i) adequately mark all Customer Confidential Information as
Customer property, (ii) store all Customer Confidential Information separately
from either Supplier’s data and information or data and information owned by
other clients of Supplier, and (iii) promptly remove any or all of the Customer
Confidential Information, as specified by Customer, from all Supplier-maintained
databases, hardware, and network equipment at Customer’s request in a manner
specified by Customer. Without limiting the foregoing, Supplier will comply with
the security and data policies and procedures set forth in Exhibit E,
Information Security Policies and Standards.

 

  3.8 Remedies.

Each party acknowledges that its breach of any of the provisions of this
Section 3 could cause the other party irreparable injury for which monetary
damages may not provide an adequate remedy. Therefore, in the event of a party’s
breach or threatened breach of any of its confidentiality obligations under this
Agreement, the other party shall have the right to seek an immediate injunction
to prevent or restrain the breach, in addition to any other remedies available
at law or in equity.

 

4. Use of Names and Marks; Publicity.

Supplier may not use any of Customer’s names, service marks, logos or trademarks
or any likenesses or facsimiles thereof in any advertisements, brochures or
catalogs or on any Internet site or otherwise without the express written
consent of Customer, which shall have the right to review and approve in advance
the specific form and content of such use. Supplier will not make any media
releases, public announcements, or public disclosures relating to this Agreement
(except to the extent required by law) without Customer’s prior review and
written approval prior to release.

 

5. Independent Contractor; Personnel.

 

  5.1 General.

Supplier shall perform the Services hereunder as an independent contractor.
Neither party shall have authority to contract for the other party, bind the
other party to any commitment or obligation or assume any liabilities of any
nature in the other party’s name unless otherwise agreed in writing. Nothing
herein shall be construed as creating a partnership, joint venture, or
employment relationship between Customer and Supplier. Supplier will determine
the manner in which it will perform its Services. Supplier may utilize
subcontractors in performing Services hereunder with prior notice to Customer
and Customer’s prior written consent provided that (i) vendors who are engaged
by the Supplier independently of Supplier’s relationship with Customer to
provide support for Supplier’s general operations (e.g., to provide building
maintenance, generic help desk support, or telecommunications equipment service)
and not to perform Services under a Work Assignment shall not be subject to the
prior consent conditions mentioned in this Section 5.1. and (ii) Supplier
retains full responsibility for the work of all persons performing services or
fulfilling obligations required of

 

 

5 of 19



--------------------------------------------------------------------------------

Supplier under this Agreement, whether such persons are employees of Supplier or
of its affiliates or subsidiaries or of subcontractors, as though all such
persons were Supplier’s employees. Supplier shall be deemed the sole employer of
all individuals performing the obligations of Supplier hereunder. Permitted
subcontractors who will perform Services under Customer Work Assignment must
agree in writing before beginning work to be bound by the terms and provisions
of this Agreement, including those relating to confidentiality, ownership,
indemnification and liability. Supplier will make Customer an express third
party beneficiary in all such subcontractor agreements. Supplier employees and
subcontractors shall have no rights or entitlements to any compensation or
benefits from Customer. Only Supplier shall have the right to hire and fire its
employees, provide instructions as to the manner in which an employee performs
his or her job and set the hours of work of its employees. In addition, Supplier
shall manage all employment aspects of any assigned employees, including,
without limitation, terminations, salary reviews, performance evaluations, work
schedules, orientation, placement, and rotation of assignments. Supplier shall,
with respect to its assigned employees, be responsible for withholding all taxes
and making all legally-required payments, if any, including those for federal,
state and local income taxes, Social Security taxes, and unemployment insurance,
and maintaining workers’ compensation insurance coverage in an amount and under
such terms as required by applicable law. Supplier assumes all risk in
connection with the adequacy of any comprehensive general liability, workers’
compensation or other insurance on behalf of Supplier or its employees.

 

  5.2 Pre-employment Screening and Background Checks.

Supplier will conduct pre-employment screening of each person who will perform
any Services on behalf of Customer under this Agreement. Pre-employment
screening will include, without limitation, establishing and documenting proof
of identity of each such person and ensuring that each such person is legally
qualified to work and receive compensation in each country in which such person
will be engaged in the performance of Services for Customer (in the case of any
person already employed or under contract with Supplier, an equivalent screening
shall be conducted prior to such person’s assignment to perform any Services
under this Agreement). Supplier shall not assign any person to perform Services
on behalf of Customer if Supplier knows or has reason to know that such person
has misrepresented his or her identity or employment qualifications or is not
legally eligible to work and receive compensation in the location where Supplier
would assign such person to work. In addition, Supplier shall conduct a criminal
background check of each person described in this paragraph. For purposes of
this provision, a “criminal background” shall mean any conviction of a crime
involving breach of trust or dishonesty including, by way of example and not
limitation, any theft or misappropriation of funds, data, or other tangible or
intangible property, whether by fraud, forgery, unauthorized entry, or other
means. Supplier shall not assign any person to perform Services on behalf of
Customer if Supplier knows or has reason to know that such person has a criminal
background. Supplier shall retain records of pre-employment screenings and
background checks and make such records available for Customer review at
reasonable times with reasonable notice. Customer shall have the right to review
such records twice each year, and to request reviews at other times in
Customer’s good faith discretion.

 

  5.3 Drug Policy.

Supplier agrees to support Customer’s drug abuse policy which prohibits persons
performing Services at any Customer premises from selling, distributing,
manufacturing, processing, using or being under the influence of illegal drugs
or illicit narcotics (non-prescriptive medication) as defined by the laws or
regulations of the jurisdiction in which such Services are performed. Supplier
agrees to advise every person who will perform Services under this Agreement at
a Customer location of this policy and to explicitly instruct all such persons
to comply herewith.

 

 

6 of 19



--------------------------------------------------------------------------------

  5.4 Qualifications; Number; Turnover.

Without limiting any other provisions of this Agreement, Supplier will assign
the number of its personnel in appropriate job classes and with appropriate
skills, as necessary to perform the Services in accordance with this Agreement,
including the Service Levels specified in any applicable Work Assignment or Work
Order. As of the Effective Date, the number and types of Supplier personnel
initially assigned to provide the Services shall be as outlined in the first
Work Assignment or first Work Order thereunder. Supplier agrees that, for all
Services, except to the extent, if any, otherwise specified in a Work Assignment
or Work Order, Supplier will assign at least one full-time equivalent resource
for each *** person-hours of work to be supplied in any given month. Supplier
warrants that the personnel it assigns to perform the Services will be properly
educated, trained, and qualified for the Services that they are intended to
perform. It is Supplier’s policy to request personnel who are sent overseas for
training for a period of *** to *** weeks to remain in Supplier’s employ for a
minimum of *** months and, for those in training overseas for more than ***
weeks, a period of *** months. Supplier agrees to continue to apply this policy
to minimize the turnover of trained personnel that it assigns to provide
Services under this Agreement, provided that this commitment shall not be
construed in any way as superseding other Supplier policies under which such
Supplier personnel are eligible for promotion or advancement opportunities. Nor
shall Supplier be obligated to continue this policy to the extent, if any, that
it is deemed to be in violation of any law or regulation applicable to
Supplier’s employment practices. Subject to replacement necessitated by
attrition or circumstances beyond Supplier’s control, in no event will Supplier
remove or replace more than *** of the personnel assigned by Supplier to perform
Services during any calendar year of the term of this Agreement except at
Customer’s request or with Customer’s prior consent.

 

  5.5 Replacement.

Notwithstanding the provisions of Section 5.4, above, should Customer request
replacement of any Supplier employee or subcontractor for any reason, such as
but not limited to incompetence, nonperformance, breach of a Supplier obligation
under this Agreement or noncompliance with Customer policies, Supplier shall
remove such individual and make commercially reasonable efforts to replace such
individual with a qualified replacement acceptable to Customer in a timely
fashion. Customer shall not be liable to Supplier for any costs to Supplier
associated with removal or replacement or for fees attributable to Services
performed by the replacement during any period when such replacement is in
training or is otherwise not yet qualified to perform at the level of experience
and skill designated for the Services assigned. Unless otherwise instructed by
Customer, Supplier will immediately remove any Supplier personnel or
subcontractor who commits any criminal act or grossly negligent act or engages
in any willful misconduct.

 

  5.6 Key Personnel.

Each of the initial Supplier Key Personnel will be designated and will have the
functions assigned to that designation in the Work Assignment or Work Order. Key
Personnel will at all times include, at a minimum, the Supplier Relationship
Manager and every management level resource assigned by Supplier to spend more
than fifty percent (50%) of his or her working time providing Services to
Customer unless otherwise agreed in a Work Assignment. Supplier may not remove
(except for termination for cause) any Key Personnel from providing Services for
Customer during the first six (6) months after either the Effective Date or the
Go-Live Date for the Work Assignment or Work Order Services, or the start of the
Disentanglement process described in Section 19.6. If Supplier desires to remove
or replace any Key Personnel (to the extent permitted herein), Supplier will
(i) provide Customer with ninety (90) days prior written notice, (ii) provide
for a knowledge transfer period of no less than sixty (60) days during which the
Key Personnel to be replaced and the designated replacement(s) are
simultaneously assigned to provide Services, and (iii) submit to Customer for
its review and approval a transition plan outlining all actions that Supplier
will take to ensure sufficient knowledge transfer between the Key Personnel
being replaced and the replacement

 

 

7 of 19



--------------------------------------------------------------------------------

to avoid any adverse impact on the Services. Customer may interview and
participate in the selection of such replacement. Whether or not Customer
conducts an interview or participates in such selection, Supplier will not hire,
assign or designate any such replacement as Key Personnel without Customer’s
prior written consent, which may be given or withheld in Customer’s sole
discretion. If any member of Supplier Key Personnel becomes incapacitated,
voluntarily terminates employment, is terminated for cause, or is transferred
with the consent of Customer, Supplier will within forty-eight (48) hours
replace such person with another person approved by Customer that is at least as
well qualified. All Supplier Key Personnel will be assigned to perform Services
on a full-time basis for terms of at least two (2) years. Supplier will create
and maintain an individual compensation structure for all Key Personnel that
provides them incentives to meet or exceed all Service Levels under this
Agreement.

 

  5.7 Agreements.

Supplier has and will obtain written agreements with its employees and permitted
subcontractors sufficient to allow it to perform its obligations under this
Agreement, including assignments and licenses of intellectual property, and
confidentiality obligations.

 

6. Compliance with Laws.

Supplier agrees to comply with all applicable federal, state, county and local
laws, ordinances, regulations and codes, both domestic and international, in the
performance of its obligations under this Agreement, including but not limited
to the procurement of permits, licenses and certificates where required and
payment of applicable taxes and related fees. Supplier represents that Supplier
has not been convicted of or indicted for any criminal offense and has not been
excluded, suspended or debarred from participation in any activities by any
governmental or regulatory body.

 

7. Export.

Supplier hereby represents that it is, and will remain in compliance with the
requirements of all applicable export laws and regulations, including but not
limited to the U.S. Export Administration Regulations and International Traffic
in Arms Regulations. Such requirements include, but are not limited to,
obtaining all required authorizations or licenses for the export or reexport of
any controlled item, product, article, commodity, software or technology.
Without limiting the generality of the foregoing, Supplier hereby represents
that (i) it has not been, and is not currently, debarred, suspended or otherwise
prohibited or restricted from exporting, re-exporting, receiving, purchasing,
processing or otherwise obtaining any item, product, article, commodity,
software or technology regulated by any agency of the United States; and
(ii) Supplier will not export or reexport, directly or indirectly, any software
or technology received from Customer or allow the direct product thereof to be
exported or re-exported, directly or indirectly, to any country, organization or
person to which or to whom such export or reexport would be in violation of
United States laws or regulations.

 

8. Compliance with Policies.

 

  8.1 Supplier warrants that in performing the Services Supplier shall comply
with all applicable guidelines, standards and practices established by Customer
and made known to Supplier with respect to, but not necessarily limited to
conduct on site within Customer’s facilities; the protection of Customer data,
intellectual property and other assets, if any, used and/or accessed by Supplier
personnel; Customer’s internal security procedures with respect to Customer’s
facilities and computer systems; and Customer’s Code of Business Conduct and
Ethics for employees, Exhibit F (which Supplier will comply with concerning its
personnel).

 

  8.2 Should Customer personnel visit on site at any Suppler facility, Customer
shall be responsible for ensuring that such personnel comply with guidelines,
standards and practices established by Supplier for such facility and made known
to Customer with respect to, but not necessarily limited to conduct within
Supplier’s facility and Supplier’s internal security procedures with respect to
Supplier’s facilities and computer systems.

 

 

8 of 19



--------------------------------------------------------------------------------

9. Insurance; Records Audits.

 

  9.1 Insurance.

At all times during its performance of Services hereunder, Supplier will
maintain levels and types of insurance as set forth in Exhibit G, Insurance
Requirements.

 

  9.2 Records and Audits.

At all times during its performance of Services hereunder, Supplier will follow
the Records and Audit Procedures set forth on Exhibit H.

 

10. Invoicing and Payment.

 

  10.1 Invoices.

Supplier shall invoice Customer for Services in accordance with the fees and
payment structure set forth in the Work Assignment. Invoices shall include
sufficient detail to permit Customer to identify the personnel and the Services
performed against the Work Assignment. Overtime charges shall not apply.
Supplier shall not invoice Customer for fees in excess of the rates and/or
aggregate cap specified in the Work Assignment. All invoices shall be subject to
review, approval and acceptance by Customer prior to final payment. In the event
that Customer disputes any amount indicated on an invoice, Customer will notify
Supplier of the amount in dispute and the basis for the dispute upon Customer’s
discovery of the dispute and pay all undisputed portions of the invoice in
accordance with this Section. Customer and Supplier shall cooperate in good
faith to resolve any invoice dispute in a timely fashion. Unless otherwise
indicated in the applicable Work Assignment or Work Order, payment of all
undisputed amounts shall be due within *** days of invoice receipt without
deduction, counterclaim or set-off.

 

  10.2 Taxes.

Customer shall pay all domestic state, local, and federal sales or use taxes
applicable to the Services exclusive of Supplier’s property taxes, taxes based
on Supplier’s income, and any foreign international taxes due imposed because of
Supplier’s activities outside the United States. Supplier shall itemize
applicable taxes on the invoices to which they apply. No payment for such taxes
will be required until Supplier satisfies this condition. Supplier shall notify
Customer in writing within ten (10) days of any state tax audit that could
create a Customer obligation to pay additional taxes hereunder. Failure of
Supplier to notify Customer shall release Customer of any obligation to pay any
additional taxes, penalties or interest assessed as a result of such audit. In
the event that the imposition of any new tax or any amendment to an existing tax
law causes Supplier’s net tax liability for all taxes (other than taxes on
Supplier’s income) that Supplier would be obligated to pay in connection with
Supplier’s performance of the Services to increase by more than five percent
(5%) over the Supplier’s net tax liability as measured across all Work
Assignments and Work Orders then in effect, then, at Supplier’s request,
Customer and Supplier will negotiate in good faith to determine whether, and, if
so, how the increase in tax liability should be shared between the parties.
Customer shall not be liable for and shall have no obligation to pay any
penalties, interest, or late charges imposed as a result of Supplier’s failure
to pay taxes on a timely basis if Customer has made timely payment to Supplier
for taxes due from Customer, in accordance with Supplier’s invoices.

 

  10.3 Travel and Other Expenses.

Customer shall not reimburse Supplier for travel or for other expenses unless
specifically authorized by Customer in writing, either in a Work Assignment or
on a case-by-case basis in response to specific requests, and incurred by
Supplier in the performance of the Services. All travel expenses

 

 

9 of 19



--------------------------------------------------------------------------------

authorized for reimbursement shall be consistent with Customer’s corporate
travel expense policy for its own employees. If Supplier’s business location is
within a fifty (50) mile radius of the location where Services are provided, the
Supplier will not be reimbursed for any travel, meals or lodging expenses. All
other expense associated with providing the Services, such as telephone, office
supplies, and support services are the responsibility of Supplier. Time spent
traveling is not billable. If any expenses are authorized by Customer for
reimbursement, Supplier shall list such expenses separately on its invoice once
actually incurred and shall provide supporting documentation for the invoiced
amounts.

 

11. General Warranties.

 

  11.1 Authority.

Each party represents that it is authorized, empowered and able to enter into
and fully perform its obligations under this Agreement.

 

  11.2 Warranty and Acceptance.

Supplier warrants that all Services shall be performed in a professional and
workmanlike manner, in accordance with applicable industry standards and the
acceptance criteria, if any, set forth in the Work Assignment. Customer reserves
the right to reject any Services that do not conform to this warranty. In the
event of such rejection, Supplier shall promptly reperform the Services or
supply additional services to correct the deficiencies to Customer’s reasonable
satisfaction at Supplier’s expense, in accordance with the acceptance standards
and remedy provisions of the applicable Work Assignment. Alternatively, at
Customer’s election, unless otherwise specified in the applicable Work
Assignment, Customer shall have the right to receive a refund of any amounts
paid for such Services and shall have no further payment obligation with respect
to the Services. Payment for Services shall not constitute acceptance of the
Services.

 

  11.3 Third Party Materials.

Supplier warrants that unless Supplier obtains Customer’s prior written
approval, in performing the Services Supplier will not use any third party
materials, including but not limited to any software or work subject to an open
source license (including the GNU Public License) or any “copyleft” restrictions
(“Third Party Materials”): (i) to which a license is required in order to use
any Deliverables; (ii) the terms of which impose any restrictions on the use of
any Deliverables; or (iii) the terms of which in any way limit Customer’s
intellectual property rights in any Work Product. If Supplier obtains Customer’s
approval as set forth above, Supplier will clearly identify in the Work
Assignment all Third Party Materials and Customer’s need and responsibility to
license such software prior to Supplier’s inclusion of the software in the Work
Product.

 

12. Software Warranties.

The following warranties shall apply to software code, if any (“Software
Product”), delivered to Customer by Supplier under this Agreement or Work
Assignment.

 

  12.1 Warranty of Date Compatibility.

Supplier warrants that any Software Product as delivered pursuant to this
Agreement will correctly employ century specific date logic, alone and in
combination with other hardware and software with which the Software Product is
intended to be compatible, to provide fault-free performance in the processing
of dates and date-related data, including in calculation, comparison and
sequencing processes. Such fault-free performance shall include the manipulation
of data with dates prior to, through, and subsequent to January 1, 2000.
Software Products delivered hereunder shall successfully transition into the
Year 2000 with the correct system date, without human intervention, shall
perform leap year calculations correctly and shall provide correct results when
moving forward and backward in time from January 1, 2000.

 

 

10 of 19



--------------------------------------------------------------------------------

Supplier shall (i) correct or replace any Software Product that does not conform
to this warranty, at its own cost and expense, and (ii) indemnify Customer
against all loss, cost, damage and expense arising out of Supplier’s breach of
this warranty.

 

  12.2 Software Lockup and Disabling Devices.

Notwithstanding any other provision of this Agreement, Supplier warrants that
the Software Products do not contain any intentionally installed lockup program
or device, including any such item that may prevent Customer from accessing its
data and information in unencrypted form with all data structures preserved
(Lockup Device). Supplier further agrees that it will not, under any
circumstances including enforcement of a valid contract right, install or
trigger a Lockup Device that in any manner interferes with Customer use of the
Software Products and/or restricts Customer from accessing its data files or in
any way interferes with the transaction of Customer business. Supplier shall
assist Customer in removing any Lockup Device in the Software Products and in
restoring the performance of Customer systems to the level at which the systems
were performing before the introduction of the Lockup Device, at no additional
cost to Customer.

Supplier also warrants that Supplier tests or protects the Software Products
against viruses, Trojan horses, trap doors and similar devices that could
disrupt or disable a computer system or any of its components and that, to the
best of Supplier’s knowledge, the Software Products, as delivered, contain no
such devices (“Disabling Devices.”) Supplier shall assist Customer in removing
any Disabling Device identified in the Software Products and in restoring the
performance of Customer systems to the level at which the systems were
performing before the introduction of the Disabling Device, at no additional
cost to Customer.

 

13. Ownership of Work Product.

 

  13.1 Supplier hereby agrees that the Work Product and all inventions,
discoveries, improvements, specifications, source code, object code, programming
and other documentation, designs, methods, devices, systems, computer software,
writings, compilations of information or data, and/or materials that are
protectable as intellectual property, whether under the laws of patents,
copyrights, and/or trade secrets, (hereinafter referred to in the aggregate as
“Inventions”) that are conceived, designed, practiced, prepared, produced or
developed by it, either alone or in concert with others:

 

  (i) in the course of its engagement hereunder,

 

  (ii) based upon knowledge or information learned or gained from Customer, or

 

  (iii) that results from the use of Customer facilities, personnel, or
materials, are and shall be the sole and exclusive property of Customer.

 

  13.2

Supplier hereby assigns and agrees to assign all right, title and interest
(including all intellectual property rights) in and to the Work Product and all
Inventions to Customer, and agrees that it will execute all documents necessary
to irrevocably assign and transfer to Customer, or its nominees, successors, or
assigns, free of encumbrances, all rights, title, and interest in and to the
Work Product and in and to any and all Inventions. Supplier also shall cause all
subcontractors and all individuals engaged in the performance of Supplier’s
obligations hereunder to irrevocably transfer and assign to Customer, all right,
title and interest (including all intellectual property rights) in and to such
Work Product. All such assignments shall include, among other things, existing
or prospective patent rights and copyrights in the United States and all foreign
countries. To the extent allowable by law, Supplier waives, and shall cause all
subcontractors and other individuals engaged in the performance of

 

 

11 of 19



--------------------------------------------------------------------------------

 

Supplier’s obligations hereunder to waive all moral rights related to the Work
Product. Supplier shall cooperate with and assist Customer, at Customer’s
expense but without any additional compensation, and shall cause all individuals
engaged in the performance of Supplier’s obligations hereunder to cooperate with
and assist Customer, in evidencing, establishing, maintaining and protecting
Customer’s rights in and ownership of the Work Product, including by executing
any assignments, patents applications or other documents reasonably requested by
Customer.

 

  13.3 If any of the Work Product or any of the Inventions constitutes a work
based upon one or more preexisting works, Supplier shall ensure that each Work
Assignment relating to Supplier’s Services in connection with the development
and/or delivery of such Work Product and/or Invention(s) so indicates by
references to (i) the nature of such preexisting work; (ii) its owner; (iii) any
restrictions or royalty terms applicable to Supplier’s use of such preexisting
work or Customer exploitation of the Work Product and/or Invention(s); and
(iv) the source of Supplier’s authority to employ the preexisting work in
connection with its development and/or delivery to Customer of the Work Product
and/or the Invention(s). Unless otherwise specifically agreed in the applicable
Work Assignment, before initiating the preparation of any Work Product or any
Invention that is a derivative work of a preexisting work, Supplier shall cause
Customer, its successors and assigns, to have and obtain the irrevocable,
nonexclusive, worldwide, royalty-free right and license to (i) use, execute,
reproduce, display, perform, distribute internally and externally, sell copies
of, and prepare derivative works thereof, and (ii) authorize or sublicense
others from time to time to do any or all of the foregoing.

 

  13.4 Notwithstanding Section 13.3, unless otherwise stated in the Work
Assignment, to the extent that the Work Product is a Software Product consisting
of an existing, commercially available Supplier proprietary software tool or
application delivered or made accessible to Customer solely to facilitate the
business process services to be provided under the Work Assignment, the license
granted to Customer for such Software Product shall be for Customer’s internal
business purposes only. The terms of this Agreement shall supersede any
conflicting or more restrictive terms in any shrink wrap or electronic license
provisions accompanying such Software Product.

 

  13.5 Supplier agrees to execute all instruments, declarations, or other
documents required to be filed with any applications for Letters Patent or
applications for the registration of copyrights that Customer desires to file in
the United States or in foreign countries when the subject matter of such
applications includes any Work Product and/or Inventions within the scope of
this Agreement. Supplier further agrees to supply all information to and
cooperate with Customer with respect to the filing and prosecution of all
applications for Letters Patent and applications for the registration of
copyrights in the United States and in foreign countries. Supplier further
agrees to do all other lawful acts that are reasonably necessary in respect to
such applications without expense to itself or charge to Customer. All items
provided to Customer that qualify as Customer’ property shall be marked as
follows:

“Copyright© 2006 by The Travelers Indemnity Company. All Rights Reserved.”

 

  13.5 Notwithstanding the foregoing, nothing herein shall be construed as
giving Customer any ownership rights or ownership interests in any material that
Supplier has developed prior to and/or independently of Supplier’s performance
of Services for Customer and without reference to Customer Confidential
Information. Nor shall the provisions of this Agreement be construed as
restricting Supplier from performing similar Services for other clients as long
as Supplier does not disclose or use any Customer Confidential Information in
such performance.

 

 

12 of 19



--------------------------------------------------------------------------------

14. Indemnification.

 

  14.1 Losses.

Each party (“Indemnifying Party”) agrees to defend, indemnify and hold the other
party, its Affiliates, and their directors, officers and employees harmless from
any loss, cost, expense (including attorneys’ fees), damage or liability
resulting from any action brought or threatened against the other party, its
directors, officers or employees (“Indemnified Party”) that is based on, arising
out of or relating to or resulting from:

 

  (i) any act or omission by an agent, contractor, subcontractor, consultant, or
employee of the Indemnifying Party which results in, or is intended by such
agent, contractor, subcontractor, consultant, or employee to result in
unauthorized access into any of the Indemnified Party’s systems, data, or
technology, or unauthorized release or use of the Indemnified Party’s
Confidential Information; and/or

 

  (ii) injuries of any kind claimed against the Indemnified Party by anyone,
including but not limited to personal injury, death, property damage and theft,
arising out of or resulting from the Indemnifying Party’s acts or omissions or
those of persons furnished by it, its agents or subcontractors; and/or

 

  (iii) any breach of the duty of good faith and fair dealing, or bad faith, or
fraudulent, malicious, or dishonest acts by the Indemnifying Party acting alone
or in collusion with others during the term of this Agreement.

In addition, Supplier shall defend, indemnify, and hold Customer harmless from
any loss, cost, expense (including attorneys’ fees), damage or liability
resulting from any action brought or threatened against Customer, its directors,
officers or employees that is based on, arising out of or relating to or
resulting from:

 

  (i) any breach of Supplier’s Software Lockup and Disabling Devices warranty
contained herein, including (a) any costs or damages incurred by Customer as a
result of any such Software Lockup and Disabling Devices; (b) any data loss
which results from such item if present in the Services or Work Product when
delivered to Customer; and (c) the cost of debugging any Software Lockup and
Disabling Devices and cost of alternative provision of Services while debugging
is under way; and/or

 

  (ii) any act or omission by Supplier arising out of or relating to all
applicable federal, state, county and local laws, ordinances, regulations and
codes, both domestic and international, in the performance of its obligations
under this Agreement, including but not limited to the procurement of permits,
licenses and certificates where required and payment of applicable taxes and
related fees; and/or

 

  (iii) any assessment, tax, or penalty against Customer that is an obligation
of Supplier or which relates to compensation paid by Supplier to workers who
perform Services for Customer; and/or

 

  (iv) any claim by workers supplied by Supplier or its subcontractors with
respect to any employee benefit programs maintained by Customer.

 

  14.2 Indemnification Procedure.

The Indemnified Party will promptly notify the Indemnifying Party in writing of
the claim or loss subject to the indemnification obligation, provided however,
that any delay in providing such notice shall not excuse the Indemnifying
Party’s performance of its indemnification obligation unless the delay
prejudices the Indemnifying Party in its defense or settlement of the claim. The
Indemnified Party will allow the Indemnifying Party to control the defense and
reasonably cooperate with the Indemnifying Party in the defense and any related
settlement negotiations at the Indemnifying Party’s expense. In addition to any
defense provided by the Indemnifying Party, the Indemnified Party may

 

 

13 of 19



--------------------------------------------------------------------------------

retain at its expense its own counsel. If the Indemnifying Party does not
promptly assume the defense against such claim or loss, the Indemnified Party
reserves the right to undertake its own defense at Indemnifying Party expense.

 

15. Infringement Indemnification.

Supplier agrees to defend, indemnify and hold Customer and its directors,
officers and employees harmless from any loss, cost, expense, damage or
liability resulting from any action brought or threatened against Customer or
its directors, officers or employees based on an allegation that the Services,
the Work Product or their use of the same infringes a patent, copyright,
trademark, service mark or other proprietary right of any third party or
constitutes misuse or misappropriation of a trade secret of any third party.
Customer shall notify Supplier of such action and give Supplier authority,
reasonable information and assistance (at Supplier’s expense) for the defense of
such suit or proceeding. Supplier will pay all damages awarded therein against
Customer or its officers, directors, employees or agreed upon by Supplier in
settlement of the claim. In the event that Customer is deprived of its use
and/or ownership of any Work Product or Service that is subject to this
provision, Supplier shall (i) obtain the right for Customer to continue the use
of the affected Work Product or Service or (ii) replace or modify the affected
Work Product or Service to render it non-infringing while retaining like
capability. If neither of the foregoing is practicable for Supplier to complete
within a time frame acceptable to Customer, Customer may return the affected
Work Product and receive a full refund of all fees paid for such Work Product.
Supplier’s obligation to indemnify and defend Customer and its directors,
officers and employees extends to and includes any modified Services and Work
Product or replacement Services and Work Product that Supplier provides to
Customer to overcome or avoid any infringement claims. Supplier shall not settle
any such matter in a way that might negatively affect Customer without
Customer’s prior written consent (not to be unreasonably withheld).

 

16. DISCLAIMER OF CERTAIN DAMAGES.

IN NO EVENT WILL EITHER PARTY BE LIABLE TO THE OTHER PARTY FOR ANY PUNITIVE,
INCIDENTAL, INDIRECT OR CONSEQUENTIAL DAMAGES OF ANY KIND IN CONNECTION WITH
THIS AGREEMENT, EVEN IF THE PARTY WHO IS LIABLE HAS BEEN INFORMED IN ADVANCE OF
THE POSSIBILITY OF SUCH DAMAGES. The foregoing shall not apply to or limit
either party’s (i) indemnification obligation under any indemnification
provision of this Agreement, (ii) liability for a breach of any confidentiality
obligation under this Agreement, or (iii) liability for direct damages which
either party and its directors, officers and employees may suffer or be required
to pay arising out of injuries to persons (including death) or physical damage
to property resulting from the negligence or willful misconduct of the other
party, its employees or subcontractors, or, either party’s liability on account
of the gross negligence or willful misconduct of that party.

 

17. Direct Damages.

The parties agree that the following shall be considered direct damages and
Supplier shall not assert that they are incidental or consequential damages to
the extent they result from Supplier’s failure to perform its obligations in
accordance with the terms of this Agreement: (i) cost and expenses of recreating
or reloading of lost, stolen or damaged information of Customer; (ii) cost and
expenses of implementing a work-around plan in respect of a failure by Supplier
to perform all or any part of its obligations under this Agreement; (iii) cost
and expenses of replacing lost, stolen or damaged equipment, and materials;
(iv) cost and expenses, including extra contractual obligations incurred by
Customer to correct errors in Services provided as part of Supplier’s
performance under this Agreement or Supplier’s nonperformance of Services in
accordance with this Agreement; and (v) cost and expenses incurred by Customer
to procure from an alternate supplier, all or any part of the Service(s) the
performance of which is the obligation of Supplier under this Agreement.

 

18. Non-Solicitation.

During the term of this Agreement and for a period of six (6) months after the
termination of this Agreement, if earlier, neither party shall solicit for
employment an employee of the other party who is or

 

 

14 of 19



--------------------------------------------------------------------------------

was engaged in such other party’s performance hereunder without first obtaining
such other party’s prior written consent. For purposes of this provision,
publication of job postings in a publicly available publication or forum, such
as in a trade magazine or newspaper or at a job fair or on a website, or
publication of openings with a career placement office or firm, shall not be
considered “solicitation.”

 

19. Term and Termination.

 

  19.1 Generally.

The term of this Agreement will begin on the Effective Date and continue until
terminated as set forth herein. In general, the term of each Work Assignment to
this Agreement is anticipated to have five (5) stages, unless otherwise
specified in such Work Assignment: (i) the Pre-Transition Period, (ii) the
Transition Period, (iii) the Pilot, (iv) the Steady State Period, and (iii) the
Disentanglement Period (which will encompass any activities agreed upon between
the parties in accordance with the process set forth in Exhibit B for ramp down
and/or change over to another Work Assignment). The Steady State Period will
have an initial duration of one or more calendar years as specified in the Work
Assignment. Thereafter, the Steady State Period will automatically renew for
additional one-year intervals unless either (i) Customer provides Supplier
written notice of non-renewal three (3) months before renewal or (ii) Supplier
provides Customer written notice of non-renewal nine (9) months before renewal.
In any event, unless otherwise expressly agreed in a writing between the
parties, this Agreement will remain in effect with respect to any Work
Assignment entered into under this Agreement for as long as that Work Assignment
remains in effect and has not expired or been terminated.

 

  19.2 Termination for Breach.

If a party materially breaches this Agreement (other than a breach of payment
obligations, which is subject to Section 19.3, below) and fails to cure that
breach within sixty (60) days after receiving written notice thereof from the
other party, then the non-breaching party may on written notice to the breaching
party terminate this Agreement. Customer may choose to terminate specific
affected Services rather than the entire Agreement.

 

  19.3 Termination for Non-Payment.

If Customer defaults in the payment of any undisputed amounts due and owing
under this Agreement and does not within forty-five (45) days after receiving
written notice thereof from Supplier cure such default, Supplier may terminate
this Agreement on written notice to Customer. Supplier’s right to give such
termination notice shall expire once Customer becomes current with respect to
such amounts.

 

  19.4 Termination for Change of Control.

In the event of a Change in Control of Supplier resulting from a single
transaction or series of related transactions (other than an initial or
secondary public offering of shares in the Supplier) during the term of this
Agreement, then, within twenty-four (24) months of such Change in Control,
Customer may terminate this Agreement or specific Services on written notice to
Supplier. As used herein, and subject to the exception referenced herein,
“Change in Control” means (i) a sale by Supplier of a majority of its assets or
business relating to this Agreement, or (ii) any acquisition of a majority of
the stock of Supplier and/or the statutory merger of Supplier with any other
entity.

 

  19.5 Termination for Convenience.

Unless otherwise specified in the applicable Work Assignment, and subject to
compliance with any other terms contained in such Work Assignment regarding
Customer’s rights and obligations with respect to termination for convenience,
Customer may terminate this Agreement or any Services (i) on

 

 

15 of 19



--------------------------------------------------------------------------------

thirty (30) days written notice to Supplier during the Pre-Transition or
Transition Period or (ii) on sixty (60) days written notice to Supplier during
the Steady State Period. Customer may also terminate any Services during the
Disentanglement Period on thirty (30) days written notice to Supplier.

 

  19.6 Disentanglement.

Upon termination or expiration of all or any portion of the Services provided
pursuant to this Agreement or upon termination or expiration of this Agreement,
Supplier will accomplish a complete transition to Customer, or to any alternate
service provider designated by Customer, of the terminated Services being
provided by Supplier without interruption or adverse impact on such Services,
any other Services still being performed by Supplier, or any other services
provided to Customer by third parties (the “Disentanglement”). Supplier will
cooperate with Customer and any alternate service provider designated by
Customer and otherwise promptly take all actions required to assist Customer in
effecting a complete Disentanglement. Supplier will provide all information and
assistance regarding the terminated Services required for Disentanglement,
including data conversion, interface specifications, and related professional
services. Supplier will provide for the prompt and orderly conclusion of all
work, as Customer may direct, including completion or partial completion of
projects, documentation of all work in progress, and other measures to assure an
orderly transition to Customer or its designee. All such activities and services
relating to Disentanglement (collectively “Disentanglement Services”) will
otherwise be deemed a part of the Services to be performed by Supplier.
Disentanglement Services will include developing an orderly transition plan and
giving Customer the right to obtain or continue to use any hardware or software,
or obtain any third party contracts, to the extent reasonable. To the extent the
Disentanglement Services are a continuation of those Services provided before
the termination or expiration of this Agreement, the charges for such Services
and the charges for any additional services (hereby also deemed “Services”
hereunder) will be calculated in accordance with the applicable Work
Assignment(s). Notwithstanding the foregoing, Customer will not owe any charges
for Disentanglement Services to the extent Customer terminated this agreement
pursuant to Sections 19.2 (Breach) or 19.4 (Change of Control). Supplier will
perform the Disentanglement Services for the period specified by Customer, which
will be up to eighteen (18) months (the “Disentanglement Period”).

 

  19.7 Effect of Termination.

For clarity, following any “termination” of this Agreement as set forth above,
the terms and provisions of this Agreement will continue in effect to the extent
Disentanglement Services continue thereafter, until the termination of the
Disentanglement Services.

 

20. WAIVER OF JURY TRIAL.

EACH PARTY TO THIS AGREEMENT HEREBY UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY
LEGAL SUIT, ACTION, PROCEEDING, CLAIM OR COUNTERCLAIM ARISING OUT OF OR RELATING
TO THIS AGREEMENT.

 

21. Assignment.

This Agreement may not be assigned by Supplier without Travelers prior written
consent. Travelers may assign or transfer this Agreement, without consent, by
providing written notice to Supplier in the following circumstances: a) to an
Affiliate; b) to a Divested Entity or c) to a successor pursuant to a Change of
Control (as defined in this Section 21). As used herein, “Change in Control”
means (i) a sale by Travelers of a majority of its assets or business relating
to this Agreement, or (ii) any acquisition of a majority of the stock of
Travelers and/or the statutory merger of Travelers with any other entity. In the
event of a Change in Control, Travelers may (at its option) (i) continue this
Agreement; (ii) transfer Travelers rights under this Agreement to an existing
agreement between the successor and Supplier; or (iii) terminate this Agreement
upon written notice to Supplier. Any attempt to assign this Agreement, or any
rights or obligations hereunder, in contravention of this paragraph will be void
and unenforceable. This Agreement shall bind and inure to the benefit of the
parties hereto and their successors and permitted assigns.

 

 

16 of 19



--------------------------------------------------------------------------------

22. Notices and Writings.

For all purposes under this Agreement, including: (i) providing notices or other
communications required or permitted by this Agreement or (ii) waiving any right
under this Agreement and notwithstanding any law recognizing electronic
signatures or records, “written,” “a writing signed” and “in writing” shall mean
only a writing in tangible form bearing an actual “wet” signature in ink
manually applied by the person authorized by the respective party, unless both
parties agree otherwise by making a specific reference to this section of the
Agreement. All notices under this Agreement shall be in writing and shall be
given by letter or facsimile with hard copy confirmation to the parties’
respective addresses given below, and will be effective when received.

 

Notice addresses:    If to Customer:    If to Supplier:    Ron Godbey    Rohit
Kapoor, President, Law Dept., Contracts Administrator    350 Park Avenue, 10th
Floor, One Tower Square 3 PB    New York, NY 10022 Hartford, CT 06183   

 

23. Force Majeure.

 

  23.1 Each party will be excused from performance under this Agreement (other
than obligations to make payments that have become due and payable pursuant to
this Agreement) for any period and to the extent that it is prevented from
performing any obligations pursuant to this Agreement, in whole or in part, as a
result of an event beyond the reasonable control of such party, such as, by way
of example and not limitation, natural disaster, civil war, war, an act of
government, or an act of terrorism (each such event a “Force Majeure Event”). If
either party is prevented from, or delayed in performing any of its obligations
under this Agreement by a Force Majeure Event, it shall promptly notify the
other party by telephone (to be confirmed in writing within five (5) business
days of the inception of the delay) of the occurrence of a Force Majeure Event
and describe, in reasonable detail, the circumstances constituting the Force
Majeure Event and of the obligations the performance of which are thereby
delayed or prevented. Such party shall continue to use commercially reasonable
efforts to recommence performance whenever and whatever extent possible without
delay.

 

  23.2 If a Force Majeure Event relating to Supplier or a permitted
subcontractor prevents, hinders or delays performance of the Services necessary
for the performance of one or more critical Customer business functions for more
than *** business days or such shorter period as may be necessary to meet
regulatory requirements or longer period as may be agreed upon in writing
between the parties at the time of the disclosure of the Force Majeure Event,
then at Customer’s option: (i) Customer may procure replacement services from an
alternate source; or (ii) Customer may terminate the Service so affected (or if
the Force Majeure Event only affects one or more geographic areas, the Service
in the areas so affected). Supplier shall not have the right to any additional
payments from Customer as a result of any Force Majeure Event, other than
Customer’s payment of amounts otherwise due for Services provided in accordance
with the applicable Work Assignment and/or Work Orders.

 

  23.3 Nothing in this Section 23 shall relieve Supplier’s obligations to
provide Disaster Recovery Services in accordance with Exhibit C or, if
different, the terms of a particular Work Assignment or Work Order impacted by
the Force Majeure Event.

 

 

17 of 19



--------------------------------------------------------------------------------

24. Waiver.

No delay or omission by a party to exercise any right or power under this
Agreement will impair that right or power, or be construed as a waiver of any
term or provision hereof. No term or provision hereof shall be deemed waived and
no breach excused unless such waiver or consent shall be in an express writing
signed by the party claimed to have waived or consented. Any consent by any
party to, or waiver of, a breach by the other shall not constitute a consent to,
or waiver of, or excuse for any other different or subsequent breach.

 

25. Interpretation.

The parties to this Agreement have participated jointly in the negotiation and
drafting of this Agreement. Consequently, in the event that an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties, and no presumption or burden of proof
shall arise favoring or disfavoring any party by virtue of the authorship of any
provision of this Agreement. The headings of the sections of this Agreement
constitute no part of this Agreement between the parties, having been inserted
for convenience of reference only. References in this Agreement to “days” shall
mean calendar days unless otherwise specified. Use of the terms “including,”
“include,” or “includes” herein shall not be limiting and “or” shall not be
exclusive.

 

26. Governing Law; Venue.

This Agreement shall be governed by and construed in accordance with the laws of
the State of Connecticut (other than its principles of conflicts of laws). The
United Nations Convention on the International Sale of Goods shall not apply to
this Agreement. In the event that the Uniform Computer Information Transactions
Act, any version thereof or any substantially similar law (“UCITA”) may apply to
this Agreement or the parties hereunder, said statute shall not govern any
aspect of this Agreement, any license granted under this Agreement, or any of
the parties’ rights and obligations arising pursuant to this Agreement, all of
which shall be governed by the laws of the State of Connecticut as it existed
prior to and apart from such enactment. Both parties agree to submit to
jurisdiction of the State of Connecticut and further agree that any litigation
arising under or relating to this Agreement may be brought in a court of
otherwise proper jurisdiction in Hartford, Connecticut.

 

27. Severability.

In case any one or more of the provisions contained in this Agreement shall be
held invalid, illegal or unenforceable in any respect, such provision or
provisions, to the extent held to be invalid, illegal or unenforceable, shall be
stricken and the validity, legality and enforceability or the remaining
provisions contained in this Agreement shall not in any way be affected or
impaired thereby. However, in the event any such provision or portion thereof
shall be held invalid, illegal or unenforceable due to its scope, breadth or
duration, then it shall be modified to the scope, breadth or duration permitted
by law and shall continue to be fully legal, valid and enforceable to the extent
so modified.

 

28. Survival.

Sections 2, 3, 4, 5, 6, 9, 10, 11, 12, 13, 14, 15 and 16 of this Agreement shall
survive termination hereof.

 

29. Entire Agreement.

This Agreement, its Exhibits, and all addenda constitute the entire agreement
between the parties with respect to the subject matter of this Agreement,
supersede all prior agreements, representations and understandings between the
parties, written, oral or otherwise, with respect to such subject matter, and
may not be altered except by an express written amendment executed by both
parties. For avoidance of doubt, and not by way of limitation, it is expressly
agreed that this Agreement supersedes the Interim Agreement entered into between
the parties as of January 5, 2006. Contrary or supplementary terms or conditions
on any purchase order or any other document that is not an Exhibit, Work
Assignment or Work Order hereto, or a fully and appropriately executed Change
Order or amendment to this Agreement shall be of no effect.

 

 

18 of 19



--------------------------------------------------------------------------------

30. Counterparts.

This Agreement may be executed by facsimile signature and in multiple
counterparts, each of which will be deemed an original but both of which
together constitute one and the same instrument.

IN WITNESS WHEREOF, the parties have executed this Agreement as of this 7th day
of March, 2006.

 

THE TRAVELERS INDEMNITY COMPANY     EXLSERVICE HOLDINGS, INC. BY:  

/s/ Gary Dahms

    BY:   

/s/ Rohit Kapoor

NAME:  

Gary Dahms

    NAME:   

Rohit Kapoor

TITLE:  

VP

    TITLE:   

President

DATE:  

3/7/06

    DATE:   

3/16/06

 

 

19 of 19



--------------------------------------------------------------------------------

AMENDMENT 3 to

PROFESSIONAL SERVICES AGREEMENT

This Amendment 3 (“Amendment”) is effective as of January 1, 2009 (“Effective
Date”) and alters the terms of the Professional Services Agreement (as amended
by Amendment 1, effective February 16, 2007, and Amendment 2, effective
March 20, 2007, and supplemented by Addendum 1, effective September 24, 2008,
the “Agreement”) entered into as of March 7, 2006 by and between The Travelers
Indemnity Company (“Travelers”), for itself and its affiliates (collectively,
“Customer”), and ExlService Holdings, Inc. (“EXLS”), for itself and its
subsidiaries (collectively “Supplier”). Capitalized terms not defined herein
shall have the meanings ascribed to them in the Agreement.

WHEREAS, the Services that Customer has engaged Supplier to perform have
expanded since the Agreement was executed; and

WHEREAS, due to the evolution of the parties’ business relationship the parties
wish to clarify certain details of the relationship and synchronize the
expiration dates of the various Work Assignments under the Agreement.

NOW THEREFORE, in consideration of the mutual covenants set forth herein and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, Customer and EXLS hereby agree as follows.

1. In Section 10.1, Invoices, the third sentence is deleted and replaced by the
following:

Except as specified in a Work Assignment (or in a Work Order executed under a
Work Assignment), overtime charges shall not apply.

2. The following subsections are added to Section 10 of the Agreement:

10.4. Rates.

The “Rate Card” attached to this Agreement as Exhibit I and incorporated herein
by reference lists the rates and other charges generally applicable to the
Services (collectively, for purposes of this Section 10, the “Rates”). The
parties shall agree in writing to the particular Rate(s) to apply to the
Services to be provided under each Work Assignment or Work Order, as applicable.
Except as set forth in Section 10.5, the Rates payable for Services performed
under a Work Assignment or Work Order shall not be subject to change unless
otherwise specified in such Work Assignment or Work Order. Supplier shall not
invoice Customer for any Rates other than those that are included in the Rate
Card entries that apply to the particular Services unless other charges are
expressly permitted under a Work Assignment or Work Order executed after
January 1, 2009. If the parties agree to make additions to the Rate Card, such
additions shall be made in accordance with the process defined in Exhibit B.

10.5 ***

10.6 Productivity Improvement.

Notwithstanding the provisions of Section 10.4, the parties have agreed that the
“Productivity Improvement” provisions set forth in Exhibit K, attached to this
Agreement and incorporated by reference herein, will apply to the Services as
described in such Exhibit K.



--------------------------------------------------------------------------------

10.7 Foreign Exchange.

The parties have agreed to allocate the foreign exchange rate risk for the
Services performed pursuant to this Agreement in accordance with Exhibit L,
attached to this Agreement and incorporated by reference herein.

10.8 ***

3. The following sentence is added to Section 11.2, Warranty and Acceptance:

The “Service Level Agreement” attached to this Agreement as Exhibit M and
incorporated by reference herein shall apply to Supplier’s performance of the
Services.

4. In Section 19.1, Generally, the following sentences are added at the end of
the Section:

Notwithstanding the foregoing, it is the parties’ intention that all Work
Assignments (and associated Work Orders) having a fixed initial term share a
common anniversary date of December 31. In furtherance of such mutually agreed
objective, any new Work Assignment entered into with a fixed initial term on or
after the effective date of Amendment 3 to the Agreement shall have an initial
term that expires on December 31 of a designated year, selected so that the new
Work Assignment and all other Work Assignments that are then-currently in force
and subject to an initial term and/or renewal term (as defined in each such Work
Assignment) share a common renewal date. Each Work Order entered into under such
a Work Assignment similarly shall have an initial term that expires on
December 31 of a designated year, with the year to be selected based on
Customer’s expectations regarding Customer’s business requirements for the
Services.

5. All terms and conditions of the Agreement not altered by this Amendment
remain in full force and effect.

[SIGNATURES APPEAR ON NEXT PAGE]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment to be effective as
of the 1st day of January, 2009.

 

THE TRAVELERS INDEMNITY COMPANY       EXLSERVICE HOLDINGS, INC. BY:  

/s/ Thurman R. Justice

    BY:  

/s/ Rohit Kapoor

NAME:   Thurman R. Justice     NAME:   Rohit Kapoor TITLE:   CFO, Operations &
Systems     TITLE:   President & CFO DATE:   3/24/09     DATE:   3/31/09